Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change August 12, 2009 Item 3 News Release The news release dated August 12, 2009 was disseminated through Canada NewsWire’s COMTEX Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that it has priced its previously announced public offering of common shares (the “Offering”).Pursuant to the Offering, the company will issue 2,725,288 common shares at a price of US$17.00 per share, for aggregate gross proceeds of approximately US$46 million.The company will file a final prospectus supplement to its existing short form base shelf prospectus with the securities commissions in each of the provinces of Canada, other than Quebec, and will make a similar filing with the United States Securities and Exchange Commission.Closing of the Offering is expected to occur on or about August 17, 2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated August 12, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Item 9 Date of Report Dated at Vancouver, BC, this 17th day of August, 2009 SILVER STANDARD ANNOUNCES PRICING OF PUBLIC OFFERING
